            Case 2:18-cv-01864-GMN-DJA Document 15 Filed 08/05/19 Page 1 of 5



 1   MARK F. FERRARIO, ESQ.
     Nevada Bar No. 1625
 2   JACOB D. BUNDICK, ESQ.
     Nevada Bar No. 9772
 3
     GREENBERG TRAURIG, LLP
 4   10845 Griffith Peak Drive, Suite 600
     Las Vegas, NV 89135
 5   Telephone: (702) 792-3773
     Facsimile: (702) 792-9002
 6   Email: ferrariom@gtlaw.com
 7          bundickj@gtlaw.com

 8   DANIEL J. TYUKODY, ESQ.
     Admitted Pro Hac Vice
 9   GREENBERG TRAURIG LLP
     1840 Century Park East, Suite 1900
10
     Los Angeles, CA 90067
11   Telephone: (310) 586-7723
     Email: tyukodyd@gtlaw.com
12
     Attorneys for Defendants
13

14                                   UNITED STATES DISTRICT COURT

15                                          DISTRICT OF NEVADA

16   IN RE ALLEGIANT TRAVEL CO.                            Case No: 2:18-CV-01864-GMN-CWH
     STOCKHOLDER DERIVATIVE
17   LITIGATION                                            (To be related to Case No. 2:18-CV-01758-APG-
18                                                         PAL)

19                                                         JOINT STIPULATION TO RELATE CASES
                                                           AND REASSIGN CASE TO THE
20                                                         HONORABLE ANDREW P. GORDON;
                                                           ORDER
21

22                                                         Consolidated Complaint Filed: April 8, 2019

23

24           WHEREAS, on April 24, 2018, Daniel Checkman filed the Class Action Complaint in Daniel

25   Checkman v. Allegiant Travel Company, et al. (Case No. 2:18-cv-01758-JFW-AS) (“Checkman”) in the

26   U.S. District Court for the Central District of California (the “Central District”), alleging violations of

27   Sections 10(b) and 20(a) of the Securities and Exchange Act of 1934 in connection with the Defendants’

28   statements concerning Allegiant’s alleged safety practices;


     ACTIVE 44158181v1
            Case 2:18-cv-01864-GMN-DJA Document 15 Filed 08/05/19 Page 2 of 5



 1           WHEREAS, on July 20, 2018, Charles Blackburn filed the Shareholder Derivative Complaint in

 2   Charles Blackburn v. Maurice J. Gallagher, Jr., et al. (Case No. 2:18-cv-06296-GW-SSx) (“Blackburn”)

 3   in the Central District, alleging violations of Defendants’ fiduciary duties as members of Allegiant’s Board

 4   of Directors and alleging conduct that overlaps factually with the allegations in Checkman;

 5           WHEREAS, on September 11, 2018, the Honorable John F. Walter of the Central District issued

 6   an Order in Checkman granting the parties’ joint stipulation to transfer venue to the U.S. District Court for

 7   the District of Nevada (the “District of Nevada”);

 8           WHEREAS, on September 11, 2018, Checkman was assigned to the Hon. Andrew P. Gordon;

 9           WHEREAS, on September 26, 2018, Mark Fullenkamp filed the Shareholder Derivative Complaint

10   in Mark Fullenkamp v. Maurice J. Gallagher, Jr., et al. (Case No. 2:18-cv-01864-GMN-CWH)

11   (“Fullenkamp”) in the District of Nevada, alleging violations of Defendants’ fiduciary duties as members

12   of Allegiant’s Board of Directors and alleging conduct that is factually and legally related to the allegations

13   in Checkman and Blackburn;

14           WHEREAS, on September 26, 2018, Fullenkamp was assigned to the Hon. Gloria M. Navarro;

15           WHEREAS, on October 10, 2018, the Honorable George H. Wu of the Central District issued an

16   Order in Blackburn granting the parties’ joint stipulation to transfer venue to the District of Nevada;

17           WHEREAS, on October 12, 2018, Blackburn was assigned to Judge Gordon;

18           WHEREAS, on December 23, 2018, the parties in Fullenkamp and Blackburn filed a joint

19   stipulation to consolidate the two derivative actions;

20           WHEREAS, on January 8, 2019, the Defendants in Checkman, Blackburn, and Fullenkamp filed

21   three Notices of Related Cases to relate Checkman, Blackburn, and Fullenkamp;

22           WHEREAS, on January 8, 2019, Blackburn and Fullenkamp were consolidated as In re Allegiant

23   Travel Co. Stockholder Derivative Litigation (Case No. 2:18-cv-1864-GMN-CWH) (the “Consolidated

24   Derivative Action”) and reassigned to Judge Navarro;

25           WHEREAS, on April 8, 2019, the Plaintiffs in the Consolidated Derivative Action filed a Verified

26   Consolidated Stockholder Derivative Complaint;

27           WHEREAS, in Checkman, Defendants’ motion to dismiss is fully briefed;

28   ///

                                                              1

     ACTIVE 44158181v1
            Case 2:18-cv-01864-GMN-DJA Document 15 Filed 08/05/19 Page 3 of 5



 1           WHEREAS, on May 13, 2019, in the Consolidated Derivative Action the Court granted the parties’

 2   joint stipulation for a limited stay of proceedings pending Judge Gordon’s ruling on the motion to dismiss in

 3   Checkman;

 4           WHEREAS, the Court has not yet ruled on the Notices of Related Cases filed on January 8, 2019;

 5           WHEREAS, the Plaintiffs in the Consolidated Derivative Action agree that the action contains

 6   factual contentions that overlap with the allegations in Checkman, and the administration of justice would

 7   be best served by having the same judicial officer — Judge Gordon — assigned to both Checkman and the

 8   Consolidated Derivative Action;

 9           WHEREAS, this stipulation is not a waiver of any of the parties’ rights, remedies, claims, or defenses.

10           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, and upon approval and

11   entry by the Court shall be ORDERED, as follows:

12           1. Pursuant to the Court’s approval, Checkman and the Consolidated Derivative Action shall be

13               deemed related.

14           2. Pursuant to the Court’s approval, the Consolidated Derivative Action shall be reassigned to

15               Judge Gordon.

16               IT IS SO STIPULATED.

17

18
                                                     ORDER

19           IT IS HEREBY ORDERED that, pursuant to the parties' Stipulation, Case No. 2:18-cv-1864-
20   GMN-DJA shall be reassigned to Judge Andrew P. Gordon.
21           IT IS FURTHER ORDERED that Case No. 2:18-cv-1864-GMN-DJA and Case No. 2:18-
22   cv-1758-APG-BNW shall be identified as related cases in their respective dockets.
23
             IT IS SO ORDERED.
24
                 20
     DATED this _____day of August, 2019.
25

26

27           Gloria M. Navarro, Chief Judge                           Andrew P. Gordon
             United States District Judge                             United States District Judge
28
                                                           2

     ACTIVE 44158181v1
